Citation Nr: 0833237	
Decision Date: 09/29/08    Archive Date: 10/07/08

DOCKET NO.  05-10 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a dental disorder 
associated with tooth number 14.

2.  Entitlement to jaw and sinus disorders as secondary to a 
dental disorder associated with tooth number 14.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 



INTRODUCTION

The veteran had active service from June 1992 to September 
2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied service connection for a dental disorder associated 
with tooth number 14 and jaw and sinus disorders as secondary 
to this disability.  


FINDINGS OF FACT

1.  Service connection for a dental disorder associated with 
tooth number 14 for compensation purposes is precluded as a 
matter of law.

2.  Service connection for a dental disorder associated with 
tooth number 14 not having been established, service 
connection for a jaw, sinus, or other secondary disability is 
also precluded as a matter of law.


CONCLUSIONS OF LAW

1.  A dental disorder associated with tooth number 14 is not 
subject to service connection for VA compensation purposes.  
38 U.S.C.A. §§ 1110, 1131, 1712 (West 2002); 38 C.F.R. §§ 
3.303, 3.381 (2007).

2.  A jaw, sinus, or other disorder is not related to a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.310 (2007).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the statutory and regulatory provisions 
pertaining to VA's duty to notify and to assist do not apply 
to a claim if resolution of that claim is based on statutory 
interpretation, rather than consideration of the factual 
evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).  

The provisions of the regulations applicable to dental claims 
are determinative of this case.  Where the law is dispositive 
and where there is no reasonable possibility that any 
assistance would aid in substantiating a claim on appeal, the 
VCAA is not for application.  Wensch v. Principi, 15 Vet. 
App. 362 (2001); Smith v. Gober, 14 Vet. App. 227, 231-232 
(2000) (holding that the VCAA was inapplicable to a matter of 
pure statutory interpretation).  The Board finds the VCAA is 
not for application in the instant claims.

II.  Entitlement to Service Connection for a Dental Disorder 
Associated with Tooth Number 14, and Entitlement to a Jaw and 
Sinus Disorder as Secondary to that Disability

The service dental records reflect the veteran's receipt of 
treatment to tooth number beginning on February 5, 1999, at 
which time it was noted that he presented with a recent 
injury to the left side of the face.  The veteran complained 
of pain and swelling in the left maxillary area, and swelling 
was noted at tooth number 14.  No fracture was noted at this 
time.  He was prescribed Tylenol without refill, and was to 
return to the clinic in two weeks.  Thereafter, the veteran 
did not report for an appointment scheduled for February 23, 
1999, but was next seen in August 1999, at which time tooth 
number 14 and other teeth received treatment for caries.  

The next occasion of in-service treatment was an endodontal 
evaluation in August 2000, at which time the veteran 
complained of occasional soreness and swelling since his 
trauma from the previous year.  The diagnosis was necrotic 
pulp with suppurative apical pedoni.  In September 2000, the 
veteran was noted to be asymptomatic, however, fistula was 
still present.  The site was irrigated and the veteran was 
warned of potential complications.  

An August 2001 VA outpatient record reflects the presence of 
the broken instrument in the mesiobuccal canal.  However, the 
lengths of the canals were found to be acceptable and the 
veteran was noted to be asymptomatic.

VA dental examination in December 2003 revealed complications 
from the in-service procedure on tooth number 14, with the 
ocular access sealed by a filling.  The examiner noted that a 
brown instrument was seen lodged in the apical third of the 
mesiobuccal root.  The adjacent periodontal ligament space 
and alveolar bond also showed a radiolucency (small) that the 
examiner believed could reflect the reported intermittent 
pain/swelling that the veteran still experienced.  Further 
examination suggested an unresolved area of inflammation that 
could become clinical infected.  What could not be determined 
was the presence or absence of any fracture of the tooth.  
The examiner also noted that sinusitis could result on the 
left side from a low grade dental inflammation/infection in 
the area.

A February 2004 VA examiner concluded that pathology noted at 
that time with respect to the veteran's paranasal sinuses was 
not related to any dental problems.

The veteran was granted service connection for tooth number 
14 for treatment purposes in March 2001.  The veteran asserts 
that he is entitled to service connection for dental 
disability associated with tooth number 14 for compensation 
purposes, and jaw and sinus disorders as secondary to such 
disability.  

As to the veteran's claim of service connection for a dental 
disorder associated with tooth number 14, although service 
connection may generally be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service, an exception to the general rule is 
applicable to dental disabilities.  Pursuant to the statute 
and regulation, treatable carious teeth, replaceable missing 
teeth, dental or alveolar abscesses, and periodontal disease 
will be considered service connected solely for the purpose 
of establishing eligibility for outpatient dental treatment 
as provided in 38 C.F.R. § 17.161 (2007).  38 U.S.C.A. § 1712 
(West 2002); 38 C.F.R. § 3.381(a) (2007).

Thus, service connection may not be established for 
compensation purposes for missing or damaged teeth.  The 
Board finds, therefore, that entitlement to VA compensation 
benefits for a dental disorder associated with tooth number 
14 is not warranted as a matter of law.

The Board further notes that service connection for loss of 
teeth can be established for compensation purposes if the 
loss is due to the loss of the body of the maxilla or 
mandible due to trauma or disease, such as osteomyelitis.  38 
C.F.R. § 4.150, Diagnostic Code 9913 (2007).  However, the 
medical evidence does not show that the veteran experienced 
any damage to the maxilla or mandible during service, and 
therefore, entitlement to compensation benefits for the loss 
of the body of the maxilla or mandible is also not shown.

Finally, while the veteran has also claimed that he is 
entitled to service connection for jaw and sinus disorders as 
secondary to his dental disorder associated with tooth number 
14, since the Board has determined that service connection 
for a dental disorder associated with tooth number 14 for 
compensation purposes is not warranted, he is not entitled to 
service connection for jaw, sinus, or other disability as 
secondary to that disability as a matter of law.  38 C.F.R. 
§ 3.310; Sabonis v. Brown, 6 Vet. App. 426 (1994).

In summary, there is no basis to grant service connection for 
a dental disorder for VA compensation purposes as a matter of 
law, and thus, there is also no basis to grant service 
connection for a jaw or sinus disorder as secondary to such 
disability.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to service connection for a dental disorder 
associated with tooth number 14 for compensation purposes is 
denied.

Entitlement to service connection for jaw and sinus disorders 
as secondary to service-connected disability is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


